We think the power to exempt from taxation which is given to the town councils of the several towns by Pub. Laws R.I. cap. 425, § 1, of May 2, 1884, is not an independent power, but a power which, if exercised, must be exercised along with the other powers there conferred. Power is given to the town councils severally to grant to any person or corporation the right to lay water pipes in the public highways of their respective towns for the purpose of supplying the inhabitants with water; and also to consent to the erection, construction, and the right to maintain a reservoir or reservoirs within their respective towns, and to make such grant and give such consent "for such time and upon such terms as they may deem proper, including therein the power and authority to exempt such pipes and reservoirs, and the land and works connected therewith." The words "including therein" must mean that the power to grant and consent as aforesaid is intended to include a power to concede the exemption as one of the terms of the grant or consent. Evidently the purpose was to enable a town council to allow the exemption as an inducement to the establishment of water works in the town, or to the conduction of water from elsewhere through the pipes into the town. It was not the purpose to enable a town council to grant the exemption as a mere gratuity.
According to the agreed statement of facts, the pipes here were laid before the vote to exempt was adopted, and consequently the vote was not within the power.
Judgment for plaintiff.